DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment filed on 07/15/2022 was entered with pending Claims 1-6.
Response to Arguments/Remarks
Response to the Claim objections (Remarks page 5) with respect to Claims 1-6 have been fully considered along with the claim amendments. The objection is withdrawn to Claim 1. Claims 2-6 were not amended and remain citing “steps”. Without amending Claim 2-6 to remove these steps, each Claim now generates a 35 U.S.C. § 112(b) rejection for indefiniteness by lacking antecedent basis.
Response to the 35 U.S.C. § 112(a) rejections (Remarks pages 5-6) with respect to Claims 1-6  have been fully considered along with the claim amendments. The statements provided remain unclear to comply with the written description requirement. 
Applicant provided the following statement:
The Examiner pointed out that the annual synthesis of this application is not clear, and the applicant explained as follows: 

The annual synthetic image is to calculate the NDVI value of all the original images in the year at this point for each point in the study area, get the middle value by sorting, and the spectral value of each band of the original image corresponding to the middle value NDVI at this point is assigned to the spectral value of this point in the synthetic image. 

	The written description element in question is the “NDVI strategy” of Claim 1. The response fails to provide notice as to what the strategy is, how it is calculated and what 50% maximum is of the strategy. The response creates confusion with reference to a “point.” Is this a time point or a point in the image (one or more pixel(s))? The applicant also refers to a “middle value NDVI at this point is assigned to the spectral value of this point in the synthetic image” in the response but it is unclear if this is referring to a mean, median or mode number? The response did not clarify the claim element nor was citation made to the Specification to clarify the claim.
Applicant provided the following statement:
The Examiner pointed out that the 50% maximum NDVI policy of this application is unclear, and the applicant explained as follows: 

Calculate the NDVI value of each position for the image of the whole year, sort these values, and take the spectral information of the pixel at this position in the image corresponding to the value in the middle (that is, 50% of the maximum NDVI) as the composite image at this point. Spectral information. 

	The written description element in question is the “NDVI strategy” of Claim 1. The response fails to provide notice as to what the strategy is, how it is calculated and what 50% maximum is of the strategy. The response creates confusion with reference to a “NDVI policy” which is not cited in the claims or Specification. The response refers to calculating NDVI values (without explanation of how to calculate), which are additionally sorted (without instruction of how to sort) and spectral information considered (per pixel or image?) The response did not clarify the claim element nor was citation made to the Specification to clarify the claim.
Applicant provided the following statement:
The Examiner pointed out that the blue band, green band, red band, near-infrared band, short-wave near-infrared band I and short-wave near-infrared band 2 of the selected Landsat 8 images of the present application are marked as b L, b2, b3, b4, b5 and b6, respectively, the applicant explains as follows: 
Page 5 of 7 
The blue band of the Landsat 8 image is marked as b 1, the green band of the Landsat 8 image is marked as b2, the red band of the Landsat 8 image is marked as b3, the near-infrared band of the Landsat 8 image is marked as b4, and the short-wave near-infrared band of the Landsat 8 image is marked as b5, and the short-wave near-infrared band 2 of the Landsat 8 image is marked as b6. That is, b I represents the blue band of the Landsat 8 image, b2 represents the green band of the Landsat 8 image, b3 represents the red band of the Landsat 8 image, and b4 represents the near-infrared band of the Landsat 8 image, b5 represents the short-wave near- infrared band 1 of the Landsat 8 image, and b6 represents the short-wave near-infrared band 2 of the Landsat 8 image. 

The written description element in question are the labels of “b1, b2, b3, b4, b5 and b6” of Claim 1. As described, these labels are clearly provided. However, the antecedent basis for each element “red band”, “green band”, “blue band”, “near-infrared band” “short wave near-infrared band 1”, and “short wave near-infrared band 2” remains insufficient.
No further arguments were presented by Applicant.
Claim Objections
Claims 1-6 objected to because of the following informalities:  
Claims 1-6 all need to specify numbers that are years and are otherwise considered numbers.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Numerous concepts are referenced in each claim which are not clearly identified or explained within the Specification to provide adequate notice to one of ordinary skill in the art to understand the invention or how to perform the disclosed invention.
For example, in Claim 1 a “NDVI strategy” is performed. However, no clear guidance is provided in the specification as to what a NDVI strategy is, how it is calculated and what “50% maximum” of the strategy is or performed to “generate the annual synthetic images”. See response to Applicant’s Remarks above.
Likewise, in Claim 1 a “calculate slope based on the STRM DEM digital elevation data of the research area” is performed “Step 3.” However, no clear guidance is provided in the specification as to what a STRM DEM digital elevation data is, how it is obtained, or what slope is calculated from this data.
Another example, in Claim 1, includes multiple sub-elements that need to be clearly outlined in the element, such as the generation of annual synthesis images, generation of annual synthetic images, labeling the annual synthetic images. 
These are merely examples of elements that do not currently meet the 112(a) written description requirement. All elements of all claims require compliance and should be carefully reviewed and rewritten in such a way that one skilled in the art can understand how to carry out the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Numerous examples are provided for indefinite elements. The applicant must clearly define the invention to meet the written description requirement and must appropriately reference identified elements consistently throughout the claims. Below are examples of indefiniteness. The claim elements should be carefully written in steps and include all necessary steps to perform the method. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome rejection for indefiniteness.
Claims 1, 2 recites the limitation "NDVI strategy", "NDVI" and "NDVI values" in Claims 1, 2. The variation in labeling is unclear as to whether this is the same reference data or different data. The problem is also apparent with the response, referring to a “NDVI policy.” There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 2 recites the limitation of using " Landsat 8 images" in Claims 1, 2.  There is insufficient antecedent basis for this limitation in the claim but no information is provided in the claim as to where these images are acquired.
Claims 1, 2 recites the limitation "Annual synthetic images" in Claims 1, 2.  There is insufficient antecedent basis for this limitation in the claim; the claim should indicate the calculated annual synthesis is applied to the Landsat 8 images to generate the annual synthetic images (and consistency in the claim is needed thereafter, appears to be cited as “annual synthetic Landsat 8 images”).
Claims 1, 2, 4 recites the limitation "Blue band," "Green band," "Red band," "Near-infrared band," "Short wave near-infrared band 1," " Short wave near-infrared band 2" in Claims 1, 2, 4.  There is insufficient antecedent basis for this limitation in the claim. There is no information provided as to what these “bands” are or where they are identified to be selected prior to labeling.
Claim 1 recites the limitation "NDVI_m1 and NDVI_m2" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. These element s are described as “two other improved versions” but four different indexes are cited.
Claim 1 recites the limitation "STRM DEM" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “STRM DEM” means and where this digital elevation data is received from to calculate a slope or what the slope represents.
Claim 1 recites the limitation "formulae (1), formulae (2)-(8), formulae (9)-(15)" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim. Formulas cited in a claim are required to explicitly be included in the claim as a formula. 
Claims 2-6 all cite to “steps” in Claim 1. However, Claim 1 was amended to remove all steps. There is insufficient antecedent basis for this limitation in each claim.
These are merely examples of elements that do not currently meet the 112(b) requirement for indefiniteness. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome 112(b) rejection for indefiniteness.
Claim 1, 2,  contains the trademark/trade name "Google Earth",  "Landsat 8".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe images and, accordingly, the identification/description is indefinite.
These are merely examples of elements that do not currently meet the 112(b) requirement for indefiniteness. All elements of all claims require compliance and should be carefully reviewed and rewritten to overcome 112(b) rejections for indefiniteness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robson et al (Automated glacier detection, 2015) teaches a method to monitor glacier area changes including object-based image analysis based on pixel-based classification used for ice and snow detection used for landslide analysis.
	Deijns et al (Landslide timing detection, 2019) teaches a landslide detection analysis process including use of NDVI data and Landsat processing toward detection of timing for landslide.
	Tsuchida et al (Landslides Detection in Nepal Earthquake, 2015) teaches a method for large-scale landslide analysis and detection using satellite images including use of Landsat 8 and NDVI analysis.
	Li et al (CN 109767409) teaches a landslide detection process based on topographical changes and incorporates reflectance analysis at pixel resolution level.
	Ye et al (CN 105469058) teaches landslide detection including analysis of reflectance in the image for region of interest analysis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667